Citation Nr: 1723789	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-04 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to service connection for a neck/cervical spine disability. 

3.  Entitlement to service connection for diminished hearing (now claimed as bilateral hearing loss). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy with active duty from November 1985 through March 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Although the Board notes that there is no rating decision in the record, a July 2012 letter sent to the Veteran notified her that her claims for left shoulder condition, neck/cervical spine condition, and bilateral hearing loss, among others, were denied.  The Veteran filed a timely Notice of Disagreement and was subsequently issued a statement of the case that included a more thorough explanation of the denial.  Accordingly, the Board finds that the absence of the rating decision is not prejudicial to the Veteran.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's current left shoulder disability has developed as a result of an established event, injury, or disease during her active duty service. 

2.  The preponderance of the evidence is against a finding that the Veteran's current neck/cervical spine disability has developed as a result of an established event, injury, or disease during her active duty service. 
 
3.  The preponderance of the evidence is against a finding that the Veteran has bilateral hearing loss for VA compensation purposes. 






CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304.

2.  A neck/cervical spine disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304.

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Here, letters sent to the Veteran in January 2012 and December 2012 satisfied the VCAA notice requirement for the Veteran's claims for service connection as they provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the September 2016 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and she has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  As such, no further discussion of VA's duty to notify is necessary.

VA also has a duty to assist the Veteran in the development of her claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records, post-service VA and private treatment records have been obtained.  She has not indicated that there are any additional records that VA should seek to obtain on her behalf.   

The Veteran was most recently provided an examination for her claimed bilateral hearing loss in February 2012.  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As to the Veteran's left shoulder and neck/cervical spine disabilities, the Veteran was provided with a VA etiological examination in September 2016.  

As the Veteran has not identified any additional evidence pertinent to her claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of her claims.

II.  Service Connection 

The Veteran and her representative contend that her current left shoulder disability, neck/cervical spine disability, and hearing loss had their onset in service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shineski 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection can be granted for certain chronic diseases if manifest to a compensable degree within one year of separation from active service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis that including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In order to establish service connection for a claimed disability, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and competent regarding those issues for which it can be competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



a.  Left Shoulder Disability

In statements in support of her claims, the Veteran has asserted that her current left shoulder disability (diagnosed as mild degenerative joint disease in 2008) is a result of an injury that occurred in service in April 1987 when she was pushed down and trampled as a result of a scuffle between several soldiers. 
Service treatment records reflect that the Veteran had a normal enlistment examination in September 1985.  Service treatment records further show that the while the Veteran was treated for injuries following an April 1987 incident, she only reported a right knee injury and did not complain of or receive treatment for a left shoulder or neck/cervical spine injury.  The Veteran's re-enlistment and separation examinations also both revealed normal clinical evaluations as to the Veteran's spine and shoulders.

The Veteran was afforded a VA examination in June 1993 for service connection for a claimed knee disability as a result of the April 1987 incident.  During that examination, the Veteran provided no indication that she had also suffered an injury to her left shoulder in the incident. 

VA treatment records are negative for any complaints of a left shoulder disability until a September 2008 Emergency Department visit for left shoulder pain, approximately 15 years after service.  During that visit, the Veteran stated that "she doesn't remember any trauma, weight lift or other precipitating factor."  See, September 2008 post-service treatment record.  It was during this visit that she was diagnosed with mild degenerative disc disease.  In March 2012, the Veteran was treated for left shoulder pain, which she stated began in "2005 for an unknown reason." See, March 2012 post-service treatment records.  The Veteran was diagnosed with left shoulder tendonitis/bursitis in April 2012 and there is a note that the onset of the left shoulder pain began in 1997 with re-occurrence of symptoms in 2011.  See, April 2012 post-service treatment records. 

A September 2016 VA medical opinion was provided as to the etiology of the Veteran's claimed left shoulder disability based on a complete review of the claims file.  The examiner considered all of the medical records, and lay statements from the Veteran and from K.H.  The examiner noted that the Veteran's service treatment records were negative for any complaints of left shoulder pain and it was further noted that the Veteran's separation examination was normal.  Further, the examiner noted the left shoulder degenerative disc disease is caused by the natural aging process and is therefore less likely than not incurred in or caused by the traumatic injury occurring from the April 1987 incident. 

In determining whether evidence submitted by a claimant is credible, VA may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997).  The Veteran's statements as to when her left shoulder pain began and as to the etiology of the pain are found not to be credible due to inconsistency with the dates and with the other evidence of record.  See, January 2012 Correspondence; December 2012 Correspondence.  Specifically, the Board again notes the normal clinical evaluations at the Veteran's March 1989 re-enlistment examination and November 1992 separation examination, and the Veteran's post-service treatment records from September 2008, March 2012, and April 2012.  

While the Board recognizes that the Veteran is competent to provide evidence as to observations and some medical matters, the Veteran is not competent to establish a medical diagnosis or provide opinions as to etiology.  Jandreau, 492 F.3d 1372.  As questions of medical diagnosis and any relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, such statements are insufficient to establish service connection.  Davidson v. Shineski, 581 F.3d 1313 (Fed. Cir. 2009).  There is no indication that the Veteran has any medical training or expertise as to these matters and therefore, although the Board has considered her statements in evaluating this claim, she is not capable of linking her current left shoulder disability to active service.  Accordingly, the Board finds that the most probative evidence in this case is the September 2016 medical opinion which found that the Veteran's current left shoulder disability was less likely than not incurred as a result of service.  The Board therefore finds that the preponderance of the evidence is against the Veteran's claim and that service connection for a left shoulder disability must be denied. 

b.  Neck/Cervical Spine Disability

The Veteran has asserted that her neck/cervical spine disability (diagnosed as multilevel degenerative disc disease in 2012) is also a result of the April 1987 incident when she was knocked down and trampled by several soldiers.  

As stated previously, the Veteran's service treatment records do indicate an April 1987 incident, but the Veteran only reported and received treatment for a right knee injury.  During her June 1993 VA examination for a claimed right knee disability as related to the April 1987 incident, there were no reports of other injuries, including a neck/cervical spine injury, that resulted from the incident. 

The Veteran's enlistment, re-enlistment and separation examinations were all clinically normal and did not indicate that the Veteran was experiencing neck/cervical spine pain.  The first post-service treatment record indicating that the Veteran was experiencing back pain was not until February 2001, several years after active service.  See, post-service treatment records dated February 2001.  VA treatment records dated August 2002 noted that the Veteran's upper back pain was "related to breast size."  See, post-service treatment records dated August 2002. 

Although the Veteran's cervical disc disease is noted on her September 2008 x-ray when she was seen for shoulder pain, the Veteran is not treated for a neck/cervical spine disability until July 2011.  See, July 2011 post-service treatment records.  In March 2012, the Veteran stated that she had low back pain since service, and while a neck injury is noted, there is no etiology provided.  See, March 2012 post-service treatment records.  In December 2014, the Veteran's diagnosis of multilevel degenerative disc disease was verified by a c-spine magnetic resonance imaging scan (MRI) and it was noted that the cervical neck pain began in 2012.  Of additional note are post-service treatment records from February 2015 where the Veteran states that her chronic cervical neck pain began in 2012. 

A September 2016 VA medical opinion was provided as to the etiology of the Veteran's claimed cervical spine disability based on a complete review of the claims file.  The examiner considered all of the medical records, and lay statements from the Veteran and from K.H.  The examiner noted that the Veteran's service treatment records were negative for any complaints of cervical spine pain and it was further noted that the Veteran's separation examination was normal.  The examiner opined that the trauma as explained by the Veteran would not produce the generalized findings as seen in the December 2014 MRI and that the generalized findings are more consistent with the natural aging process.  See, September 2016 VA medical opinion. 

In determining the credibility of evidence submitted by the Veteran, the VA may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997).  The Veteran's statements as to when her neck/cervical spine disability began are found not to be credible due to inconsistency with other evidence of record.  See January 2012 Correspondence; December 2012 Correspondence.  Again, the Board notes the Veteran's March 1989 re-enlistment examination, November 1992 separation examination, and post-service treatment records that all appear to indicate that the Veteran's current neck/cervical spine disability first manifested in 2008. 

As previously stated, the Board acknowledges that the Veteran is competent to report symptoms that she experiences at any time because this requires only personal knowledge, the Veteran is not competent to make a complex medical diagnosis or provide etiology opinions regarding an association between a post-service diagnosis and service.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is not competent to link her current neck/cervical spine disability to her active service.  Accordingly, the Board again finds the September 2016 VA medical opinion to be the most probative medical evidence in this case as the opinion adequately considered all of the credible evidence and provided an adequate rationale for their conclusion that it is less likely than not that the Veteran's current neck/cervical spine disability is a result of service.  The Board therefore finds that the preponderance of the evidence is against the Veteran's claim and that service connection for a neck/cervical spine disability must be denied. 

c.  Bilateral Hearing Loss 

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability for VA compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The threshold question that must be addressed is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection. Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Here, the Veteran's post-service record is negative for a diagnosis of bilateral hearing loss as defined by the VA.  The Veteran was most recently provided with an audiological examination during a September 2012 VA examination.  The results of that audiological examination indicated that the Veteran, although found to have tinnitus, had normal hearing in both the right and left ears.  The examiner noted that the Veteran's re-enlistment audiological examination in March 1989 and her separation audiological examination in November 1992 were both within normal limits and there were no significant changes between them.  This medical opinion is not contradicted by any other medical evidence of record.  Colvin v. Derwsinski, 1 Vet. App. 171 (1991).

The Board notes that the Veteran is competent to report on the symptoms that she observed and has not overlooked her statements in which she has claimed that she currently has difficulty hearing and understanding people when they speak to her and she needs to have the television "turned up loudly."  See, January 2012 Correspondence. However, the Veteran is not competent to measure auditory thresholds in her ears because it requires special medical training that he does not have.  Id.  Accordingly, the Board finds the objective findings of the audiological examiners regarding the Veteran's lack of current diagnosis to be more probative than any lay claims to the contrary.  Black v. Brown, 10 Vet. App. 297 (1997).

The Board therefore finds that, since a condition precedent for establishing service connection is the diagnosis of the claimed disease or disorder, and the Veteran does not have a diagnosis of bilateral hearing loss as defined by 38 C.F.R. § 3.385 at any time, a preponderance of the evidence is against a claim for service connection for bilateral hearing loss. 

ORDER

Service connection for a left shoulder disability is denied. 

Service connection for a neck/cervical spine disability is denied. 

Service connection for bilateral hearing loss is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


